FROZEN FOOD GIFT GROUP, INC. 7825 Fay Avenue, Suite 200 La Jolla, CA 92037 (888) 530-3738 Via Edgar October 25, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re: Frozen Food Gift Group, Inc. Withdrawal of Request to Withdraw Registration Statement on Form S-1 (File No. 333-165406) Originally filed October 3, 2012 Ladies and Gentlemen: Frozen Food Gift Group, Inc. (the “Registrant”) hereby respectfully requests the withdrawal, effective immediately, of the correspondence filed as Form RW on October 3, 2012. If you have any questions regarding this application for withdrawal, please contact the undersigned at (888) 530-3738. Very truly yours, By: /s/ Jonathan F. Irwin Jonathan F. Irwin Chief Executive Officer
